In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Kings County (Pearl, J.), dated February 6, 2008, as, upon so much of a fact-finding order of the same court dated November 9, 2006, made after a hearing, as found that she derivatively neglected the subject child Mia P, placed Mia P in the custody of the Commissioner of Social Services until the completion of the next permanency hearing, and the father separately appeals, as limited by his brief, from so much of the same order of disposition as, upon so much of the fact-finding order as found that he derivatively neglected Mia E, placed Mia E in the custody of the Commissioner of Social Services until the completion of the next permanency hearing. The appeals from the order of disposition bring up for review the fact-finding order.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the petitioner established, by a preponderance of the evidence, that the parents derivatively neglected the subject child, Mia E Under the cir*1161cumstances, because the parents failed to exercise a minimum degree of care in protecting their older child from abuse, as determined by the Family Court in a related child protective proceeding (see Matter of Taylor P., 63 AD3d 1161 [2009] [decided herewith]; Family Ct Act § 1046 [a] [i]), the petitioner also established that the parents derivatively neglected the subject child (see Matter of Aliciya R., 56 AD3d 784, 785 [2008]).
The parents’ remaining contentions are without merit. Rivera, J.E, Dillon, Baltin and Austin, JJ., concur.